DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Amdisen et al. (US PGPUB 2018/00171125 A1) in view of Van Lierop et al. (US PGPUB 2019/0129163 A1, priority date 10/30/2017).

Regarding claim 1, Amdisen et al. discloses a damper position-limiting device (Fig. 1) configured to be mounted in a tower (6) to limit swinging amplitude (Abstract) of a damper (2, 16) mounted in the tower (Fig. 1), comprising at least one web (8), and a position limiting ring (9), wherein the web (8) is provided with a mounting hole (9); a first side wall of the web (5) of the web has a first specified length along a circumferential direction (Fig. 1) of an inner wall of the tower, and is connected to the inner wall of the water; and the position-limiting ring (9) is positioned within the mounting hole and is configured to accommodate an impacting plate (10, 11) of the damper.
However, Amdisen et al. does not teach or suggest “the web is provided with… at least one stress relief hole”
Van Lierop et al. teaches, in the field of vibration damping, a web (32) with holes (50) to reduce the stiffness in one direction while keeping it in the other direction and to not affect the frequency of other eigenmodes. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the web of Amdisen et al. with the holes on the web as shown by Van Lierop et al., as both references are in the same field of endeavor, and one of ordinary skill would appreciate that “the stiffness of the leaf springs is reduced by creating holes or openings in them. The goal of the holes or openings is to reduce the stiffness in one direction while keeping it in the other direction, rather than to re-duce weight or material cost [0054].”

Regarding claim 2, the combination of Amdisen et al. and Van Lierop et al. teach all of claim 1 as above, wherein the first side wall is in the shape of a circular art (Amdisen et al., Fig. 2) and matches with a specified periphery of the inner wall of the tower at a specified height.

Regarding claim 3, the combination of Amdisen et al. and Van Lierop et al. teach all of claim 2 as above, wherein the first specified length of the first side wall is 0.25 to 0.5 times a circumference of the specified periphery of the inner wall (Amdisen et al., Fig. 2 (9) shows the ring and therefore inner wall of the web is 0.25 to 0.5 times a circumference of the tower inn wall). 

Regarding claim 4, the combination of Amdisen et al. and Van Lierop et al. teach all of claim 1 as above, wherein the positioning-limiting ring has a cylindrical shape (Amdisen et al., Fig. 2) and has a second specified length in an axial direction (Amdisen et al., Fig. 1) and/or an inner side of the position-limiting ring is provided with a damping ring (10).

Regarding claim 5, the combination of Amdisen et al. and Van Lierop et al. teach all of claim 1 as above, wherein the web is a plate having a specified thickness (the web has a thickness) and being made of a material having a specified strength (the web has a strength), and an overall rigidity of the web is smaller than a rigidity of the inner wall of the tower (Van Lierop et al., [0054] the purpose for the holes of Van Lierop et al. is the reduce the stiffness of the structure which results in less rigidity).

Regarding claim 6, the combination of Amdisen et al. and Van Lierop et al. teach all of claim 1 as above, wherein the web is symmetrical with respect to a first normal plane containing a geometric center of the mounting hole (Amdisen et al., Fig. 2).

Regarding claim 7, the combination of Amdisen et al. and Van Lierop et al. teach all of claim 6 as above, wherein the number of the at least one stress relief hole is an even number, and two sets of the stress relief holes of the same number are symmetrical with respect to the first normal plane (Van Lierop et al., Fig. 1 shows that the holes are symmetrical around the mass needing damping).

Regarding claim 10, the combination of Amdisen et al. and Van Lierop et al. teach all of claim 1 as above, wherein the at least two webs (Amdisen et al., Fig. 1), and a side wall of the mounting hole of each of the webs is connected to the position-limiting ring (Fig. 1).

Regarding claim 14, the combination of Amdisen et al. and Van Lierop et al. teach all of claim 1, further comprising a tower (Amdisen et al., 6) and a damper (Amdisen et al.; 2, 17).

Regarding claim 15, the combination of Amdisen et al. and Van Lierop et al. teach all of claim 14, further comprising a wind turbine (Amdisen et al., Abstract).

Regarding claim 16, the combination of Amdisen et al. and Van Lierop et al. teach all of claim 2 as above, wherein at least two webs are stacked (Amdisen et al., Fig. 1), and a side wall of the mounting hole of each of the webs is connected to the position-limiting ring (Amdisen et al., Fig. 2; the webs have side walls and are connected to the ring).

Regarding claim 17, the combination of Amdisen et al. and Van Lierop et al. teach all of claim 4 as above, wherein at least two webs are stacked (Amdisen et al., Fig. 1), and a side wall of the mounting hole of each of the webs is connected to the position-limiting ring (Amdisen et al., Fig. 2; the webs have side walls and are connected to the ring).

Regarding claim 18, the combination of Amdisen et al. and Van Lierop et al. teach all of claim 5 as above, wherein at least two webs are stacked (Amdisen et al., Fig. 1), and a side wall of the mounting hole of each of the webs is connected to the position-limiting ring (Amdisen et al., Fig. 2; the webs have side walls and are connected to the ring).

Regarding claim 19, the combination of Amdisen et al. and Van Lierop et al. teach all of claim 6 as above, wherein at least two webs are stacked (Amdisen et al., Fig. 1), and a side wall of the mounting hole of each of the webs is connected to the position-limiting ring (Amdisen et al., Fig. 2; the webs have side walls and are connected to the ring).


Allowable Subject Matter
Claims 8-9 and 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 8, the combination of Amdisen et al. and Van Lierop et al. teach all of claim 6 as above.
However, neither Amdisen et al., Van Lierop et al., nor any of the prior art teach or suggest:
“wherein a second side wall of the web comprises at least three curved segments, and centers of curvature of the at least three curved segments are respectively located at opposite sides of the second side wall; and both the first side wall and the second side wall are symmetrical with respect to the first normal plane.”
Claim 9 depends on claim 8 and is therefore allowable.

Regarding claim 11, the combination of Amdisen et al. and Van Lierop et al. teach all of claim 10 as above.
However, neither Amdisen et al., Van Lierop et al., nor any of the prior art teach or suggest:
“further comprising a reinforcing cylinder, wherein the reinforcing cylinder is located between the mounting holes of the webs and the position-limiting ring; the side wall of the mounting hole of each of the webs is connected to an outer wall of the reinforcing cylinder; and the position-limiting ring is connected to an inner wall of the reinforcing cylinder.”
Claim 12 depends on claim 11 and is therefore allowable.

Regarding claim 13, the combination of Amdisen et al. and Van Lierop et al. teach all of claim 10 as above.
However, neither Amdisen et al., Van Lierop et al., nor any of the prior art teach or suggest:
“further comprising a reinforcing side plate, wherein the second side wall of each of the webs is connected to the reinforcing side plate.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US PGPUB 2020/0355166 A1 discloses a tower vibration damper.
US PGPUB 2020/0271183 A1 discloses an active tuned mass damper applied to offshore monopile wind turbine installation.
US PGPUB 2019/0360471 A1 discloses an oscillating damper from damping tower harmonics.
US Patent 10,400,754 B2 discloses a damping device for onshore and offshore wind turbines.
CN 2073155575 U discloses a tower and wing generating set.
CN 107620675 A discloses a suspended structure of damper and tower cylinder buffer device, tower and wind generating set.
US PGPUB 2016/0252079 A1 method of damping wind turbine tower oscillations.
US PGPUB 2016/0215754 A1 discloses a load-handling means for a tower or a tower section of a wind turbine and method for erecting a wind turbine.
DE 102011101271 A1 discloses an oscillation damper of tower for wind turbine has suspended pendulum and standing pendulum with corresponding length and masses such that masses of pendulums are coupled in active direction of coupling element.
US PGPUB 2012/0121413 A1 discloses a system and method for damping vibrations in a wind turbine.
US Patent 7,928,593 B2 discloses a method for damping oscillations in a wind turbine.
US PGPUB 2011/0056151 A1 discloses a wind turbine support tower with pendulum-damping means.
US PGPUB 2009/0142178 A1 discloses a wind turbine tower and control system and method for altering the eigenfrequency of wind turbine tower.
CN 1771392 A discloses a wind turbine tower suspension device.
US Patent 6,672,837 B1 discloses a wind turbine with oscillation damping means.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C CLARK whose telephone number is (571)272-2871. The examiner can normally be reached Monday - Thursday 0730-1730, Alternate Fridays 0730-1630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney D Heinle can be reached on (571)-270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.C./Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745